Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 1 of 10

IN THE HIGH COURT OF SOUTH AFRICA
KWAZULU-NATAL LOCAL DIVISION, DURBAN
(Exercising its Admiralty Jurisdiction)

Case No.: A50/2018
Name of Ship: VLCC “ADVANTAGE SKY”

In the matter between:

 

 

ADVANTAGE SKY SHIPPING LLC First Applicant

VLCC “ADVANTAGE SKY” Second Applicant

and

ICON AMAZING LLC First Respondent

ICON FANTASTIC LLC Second Respondent

ICON OCTAVIAN CENTER LLC Third Respondent
FILING NOTICE

TO: The Registrar of the High Court

Durban/ Pietermaritzburg

AND TO: BOWMAN GILFILLAN INC.

 

RECEIVED ON THE .....[7#4....... DAY
Applicants’ Attorneys OF MAS... 20.19. AT OsSBa MAE
WITHOUT PREJUDICE
BOWMAN GILFILLAN inc

22 Bree Street

 

 

 

Cape Town

C/O
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 2 of 10

BOWMAN GILFILLAN INC.

1%‘ Floor, Compendium House

5 The Crescent, Westway Office Park
Harry Gwala Road, Westville

Durban

Tel: 021 480 7801

Email: craig.cunningham@bowmanslaw.com;
lana. jacobs@bowmanslaw.com
Ref: C.Cunningham/L.Jacobs
SIRS,
TAKE NOTICE THAT the Respondents serve and file evenly herewith the original
Resolution and Letter of Undertaking, as required to be provided to the Applicants in terms
of the Court Order granted on 25 April 2019.

TAKE NOTICE FURTHER that copies of same will be filed with the Court.

Dated at Durban this 17"" day of May 2019.

Rh JD
Cir

 

RESPONDENTS’ ATTORNEYS
EDWARD NATHAN SONNENBERG INC
Respondents’ Attorneys

Suite 2302, 23 Floor
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 3 of 10

Durban Bay House, 333 Anton Lembede Street

Durban

Tel: 031 536 8600

Email: tnorton@ensafrica.com;

kpitman@ensafrica.com
Ref: AN/17/40
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 4 of 10

ACTION BY WRITTEN CONSENT
OF THE MANAGING TRUSTEE OF
ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE
FUND FOURTEEN LIQUIDATING TRUST

MAY 14, 2019

THE UNDERSIGNED, ICON Capital, LLC, a Delaware limited liability company (the
“Managing Trustee”), being the managing trustee of ICON Equipment and Corporate Infrastructure
Fund Fourteen Liquidating Trust, a Delaware statutory trust (the “Company”), hereby consents to take
the following actions and adopt the following resolutions:

WHEREAS, ICON Amazing, LLC, ICON Fantastic, LLC and ICON Octavian Center,
LLC (collectively, the “Respondents”), each a wholly-owned subsidiary of the Company, are
respondents to an application for security for a counter-claim for wrongful arrest of VLCC “Advantage
Sky” (the “Vessel”) filed by Advantage Sky Shipping LLC (together with the Vessel, the “A pplicants”)
in the High Court of South Africa, Kwazulu-Natal Local Division, Durban (the “Court”) (Case No.
A50/2018) (the “Proceeding”),; and

WHEREAS, in connection with the Proceeding, the Respondents have by order of the
Court made on April 25, 2019 in the Proceedings been directed to provide security covering the
Applicant’s counter-claim for wrongful arrest of the Vessel in the form of a letter of undertaking from the
Company on behalf of the Respondents (the “Letter of Undertaking”) in the form annexed hereto as
Exhibit A with the identities of the signatories and the capacities in which they sign to be made clear and
with the estimated net asset value of the Company set out as at the date of signature.

NOW, THEREFORE, BE IT RESOLVED, that the form, terms and conditions of the
Letter of Undertaking be, and they hereby are, authorized, approved and adopted in all respects;

RESOLVED FURTHER, that the entering into and execution and delivery of the Letter
of Undertaking by Michael A. Reisner on behalf of the Managing Trustee, acting for and on behalf of the
Company, with the title of Co-President and Co-Chief Executive Officer, be hereby authorized, approved
and adopted, and the Letter of Undertaking as amended as required by the order of the Court and the
terms and conditions thereof, and the Company’s performance of its obligations and the transactions
contemplated thereunder be, and they hereby are, authorized, approved and adopted in all respects;

RESOLVED FURTHER, that any officer of the Managing Trustee, on behalf of the
Managing Trustee acting for and on behalf of the Company, be, and each of them hereby is, each acting
singly, authorized and directed to execute and deliver such other documents and to take or cause to be
taken all such further actions, and to incur all such fees and expenses as in their judgment shali be
necessary or advisable in order to carry out fully the intent and purposes of the foregoing resolutions, and
that the performance of such acts by any of them shall be conclusive evidence of the approval thereof and
the authority therefor by and from the Company;

RESOLVED FURTHER, that all actions heretofore taken by any officer of the
Managing Trustee in connection with the transactions contemplated by the foregoing resolutions, be, and
hereby are, approved, ratified, and confirmed in all respects; and

RESOLVED FURTHER, that any officer of the Managing Trustee, on behalf of the
Managing Trustee acting for and on behalf of the Company, may certify a copy of all or any of the

-1-

Written Consent of the Managing Trustee of
ICON Equipment and Corporate Infrastructure Fund Fourteen Liquidating Trust
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 5 of 10

resolutions adopted hereby, and that any such certified copy shall be full and complete evidence of the
powers and authorities given by the said resolutions.

[SIGNATURE PAGE FOLLOWS]

-2-

Written Consent of the Managing Trustee of
ICON Equipment and Corporate Infrastructure Fund Fourteen Liquidating Trust
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 6 of 10

IN WITNESS WHEREOPF, the undersigned has executed and delivered this Written Consent as
of the date first written above.

 

Title: Co-President and Co-CEO

STATE OF DELAWARE
COUNTY OF NEW CASTLE
This instrument was acknowledged before me on the 14" day of May, 2019 by Michael A. Reisner as Co-

President and Co-Chief Executive Officer of ICON Capital, LLC, the Managing Trustee of ICON
Equipment and Corporate Infrastructure Fund Fourteen Liquidating Trust.

*

 

Signature of Notary Public

Nolley M. Rainey
My commission expires: Mauch I, 2021

[Signature Page to Written Consent of the Managing Trustee of
ICON Equipment and Corporate Infrastructure Fund Fourteen Liquidating Trust]
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 7 of 10

Exhibit "A"

Letter of Undertaking
"AN.4"

44 April 2019

Advantage Sky Shipping LLC
clo Cox Yeats

21 Richefond Circle
Ridgeside Office Park
Umhlanga Ridge

DURBAN

4001

Dear Sirs

LETTER OF UNDERTAKING

CLAIM ("THE CLAIM") BY ADVANTAGE SKY SHIPPING LLC AGAINST ICON
AMAZING LLC, [CON FANTASTIC LLC AND ICON OCTAVIAN CENTER LLC
(‘THE DEFENDANTS") FOR WRONGFUL ARREST OF THE VLCC
“ADVANTAGE SKY” ON 30 AUGUST 2018 IN DURBAN TO BE BROUGHT
UNDER CASE NUMBER A50/2018 IN THE KWAZULU-NATAL HIGH COURT,
DURBAN, REPUBLIC OF SOUTH AFRICA, IN THE EXERCISE OF ITS
ADMIRALTY JURISDICTION ("THE COURT")

WHEREAS you have applied for security far your abovementioned claim.

NOW THEREFORE ICON Equipment and Corporate Infrastructure Fund Fourteen
Liquidating Trust ("the Fund") does hereby undertake that to the extent of its assets it
will make payment to you of any sum or sums:

1 which may be agreed in terms of a written settlement agreement between
any one or all of the Defendants, on the one hand, and you on the other, in
respect of the claim; or

2 for which any one of all of the Defendants are found to be liable to you by a
final unappealable judgment of the Court or by a final unappealable
judgment on appeal therefrom in respect of the claim,

and furthermore undertakes that no further distributions to investors will be made by it
until after the claim has been settled and the settlement pald, a final unappealable
judgment has been granted in your favour and paid or a final unappealable judgment in
favour of the defendants has been granted,

Payment of any amount of capital and Interest due in terms of this Letter of Undertaking
shail be effected by the Fund within fourteen (14) days of receipt by Edward Nathan
Sonnenberg Inc at Suite 2302, 23° Floor, Durban Bay House, 333 Anten Lembede
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 8 of 10

Page 2

Street of a written demand, addressed to us at that address and enclosing a copy of this
undertaking together with a copy of the written settlement agreement or final
unappealable judgment, as the case may be, provided that if costs have not been
agreed at the date of presentation, payment thereof will be effected in terms of this
undertaking upon further presentation of a taxed bill of costs in favour of the party
entitled to the judgment or an agreement signed by the parties concerned as to the
costs payeble hereunder.

The Fund does hereby submit to the jurisdiction of the Court for any claim on this Letter
of Undertaking and chooses as an address for service of any process for that purpose,
the offices of Edward Nathan Sonnenberg inc, Suite 2302, 23” Floor, Durban Bay
House, 333 Anton Lembede Street, Durban.

This Letter of Undertaking is furnished without admission of liability and without
prejudice to the rights and contentions of either the Defendants.

In the avent of the Court of any appeal court granting a final unappealable judgment
dismissing your claim this Letter of Undertaking shali be null and void and of no force or
effect, deemed cancelled and shall be returned to us.

This Letter of Undertaking shall be governed by South African law.

Your faithfully,
(Names of offictal/s)
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 9 of 10

14 May 2019

Advantage Sky Shipping LLC

c/o Bowman Gilfillan Inc.

ist Floor, Compendium House

5 The Crescent, Westway Office Park
Harry Gwala Road, Westville
DURBAN

4001

Dear Sirs

LETTER OF UNDERTAKING

CLAIM (“THE CLAIM”) BY ADVANTAGE SKY SHIPPING LLC AGAINST ICON
AMAZING, LLC, ICON FANTASTIC, LLC AND ICON OCTAVIAN CENTER,
LLC (“THE DEFENDANTS”) FOR WRONGFUL ARREST OF THE VLCC
“ADVANTAGE SKY” ON 30 AUGUST 2018 IN DURBAN BROUGHT UNDER
CASE NUMBER A50/2018 IN THE KWAZULU-NATAL HIGH COURT,
DURBAN, REPUBLIC OF SOUTH AFRICA, IN THE EXERCISE OF ITS
ADMIRALTY JURISDICTION ("THE COURT")

WHEREAS you have applied for security for your abovementioned claim.

NOW THEREFORE ICON Equipment and Corporate Infrastructure Fund Fourteen
Liquidating Trust (“the Fund") does hereby undertake that to the extent of its assets, the
current estimated net asset value of which is US$9,758,974, it will make payment to you
of any sum or sums:

1 which may be agreed in terms of a written settlement agreement between
any one or all of the Defendants, on the one hand, and you on the other, in
respect of the claim; or

2 for which any one or all of the Defendants are found to be liable to you by a
final unappealable judgment of the Court or by a final unappealable
judgment on appeal therefrom in respect of the claim,

and furthermore undertakes that no further distributions to investors will be made by it
until after the claim has been settled and the settlement paid, a final unappealable
judgment has been granted in your favour and paid or a final unappealable judgment in
favour of the Defendants has been granted.

Payment of any amount of capital and interest due in terms of this Letter of Undertaking
shall be effected by the Fund within fourteen (14) days of receipt by Edward Nathan
Case 1:19-cv-05065-JMF Document 13-16 Filed 06/11/19 Page 10 of 10

Page 2

Sonnenberg Inc at Suite 2302, 23% Floor, Durban Bay House, 333 Anton Lembede
Street of a written demand, addressed to us at that address and enclosing a copy of this
undertaking together with a copy of the written settlement agreement or final
unappealable judgment, as the case may be, provided that if costs have not been
agreed at the date of presentation, payment thereof will be effected in terms of this
undertaking upon further presentation of a taxed bill of costs in favour of the party
entitled to the judgment or an agreement signed by the parties concerned as to the
costs payabie hereunder.

The Fund does hereby submit to the jurisdiction of the Court for any claim on this Letter
of Undertaking and chooses as an address for service of any process for that purpose,
the offices of Edward Nathan Sonnenberg Inc, Suite 2302, 237 Floor, Durban Bay
House, 333 Anton Lembede Street, Durban.

This Letter of Undertaking is furnished without admission of liability and without
prejudice to the rights and contentions of either the Defendants.

In the event of the Court or any appeal court granting a final unappealable judgment
dismissing your claim this Letter of Undertaking shall be null and void and of no force or
effect, deemed cancelled and shall be returned to us.

This Letter of Undertaking shall be governed by South African law.

Your faithfully,
Michael A Reisner

 

or and on behalf of
ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN
LIQUIDATING TRUST

STATE OF DELAWARE
COUNTY OF NEW CASTLE

This instrument was acknowledged before me on the 14" day of May, 2019 by Michael
A. Reisner as Co-President and Co-Chief Executive Officer of ICON Capital, LLC, the
Managing Trustee of [CON Equipment and Corporate Infrastructure Fund Fourteen
Liquidating Trust.

LY

Signature of Notary Puplic
Nolley M. Rainey =
My commission expires: \Vicwc ln II \ 202 |
